Mr. Justice Carter, delivered the opinion of the court: Manifestly, if any contract was made in May, 1900, when Josefina Pisa and her late husband were taken into the home of appellants, its provisions were tha,t said society issue to appellants certificates for both $1000 policies upon the life of Josef and of Josefina Pisa, respectively, and 'that appellants should care for and support both of the old people while they lived. It is true, Marie Ptacek testified, on cross-examination, that the agreement was that Josef and Josefina Pisa should stay there as long as they wished and not so long as they lived, but the great weight of the testimony is clearly to the effect that they were to be kept as long as they lived, and this testimony is consistent with all the surrounding facts and circumstances shown by the record. It is true, also, that appellants claim Josef and his wife were satisfied with his removal to the poor-house; but this is denied by Josefina, and the action of Josef in having a certificate taken out in favor' of his wife after his removal to the poor-house shows conclusively what he understood the agreement to have been. Appellants testified that Josef Pisa was taken to the poor-house because it was impossible to care for him at home on account of his physical condition; that because of paralysis, or some other reason, he was not able to control the excretal organs. Whether the agreement was that Pisa should stay with the appellants as long as he wished or as long as he lived, in either event he was taken to the poor-house against his wishes and his stay terminated contrary to the agreement under either construction, so that the contract, be it held one way or the other, was broken by appellants. The fact that they found it more difficult to care for him than they anticipated did not justify appellants in violating their contract. Mere hardship or difficulty will not excuse a party from carrying out a contract, and where one contracts to do any act which is possible he is liable for a breach, even though circumstances arise, without his fault, making it difficult or even impossible for him to perform. (Walker v. Tucker, 70 Ill. 527; Ballance v. Vanuxem, 191 id. 319; Lake Shore and Michigan Southern Railway Co. v. Richards, 152 id. 59.) The breach of this contract by appellants relieved the other parties from performance on their part. (7 Am. & Eng. Ency. of Law,—2d ed.—p. 150, and cases there cited.) Without discussing the evidence as to whether the appellants violated their contract previously, there can be no question that the contract to care for Josef was violated in both the spirit and letter when they took him to the county poor-house. If they had any contract it was to care for Josef and his wife during life. They now claim they were entitled to recover for the board of both of them at what it was actually worth while they remained in their home, some four years and ten months. They do not claim, however, that there was any agreement, conditional or otherwise, for any set amount for board. Their agreement was, that if they were made beneficiaries under the policies they should support and care for the old people as long as the latter lived, whether it was one or ten years; and even though they found it difficult, they cannot repudiate that contract, as they did, by sending the step-father to the poor-house and then set up a new contract charging for board on a quantum meruit' basis. Neither can the courts make such a new contract for them. Where the meaning of a contract is plain, another meaning cannot be added by implication or intendment. Diederich v. Rose, 228 Ill. 610. Even though the law justified a contract such as is claimed to have been made between appellants and Josef Pisa at the time they took him into their home, after the breach of this contract by appellants Josef was justified, under the law, in having a new certificate made out in favor of his wife. In McGrew v. McGrew, 190 Ill. 604, we said (p. 607) : “The law is well settled in this State that a member of a fraternal beneficiary society, where no intervening rights have attached, may at his pleasure surrender his benefit certificate and have a new certificate issued and designate therein a new beneficiary, and that a beneficiary has no vested rights in the certificate during the life of the member by reason of the fact that he has been named as a beneficiary in such certificate.” See, also, Murphy v. Nowak, 223 Ill. 301. Appellants claim that while a certificate such as the one here in question is not assignable at law, still all beneficial interest therein may be transferred in equity, and that such equitable rights may be enforced in a court of equity. This doctrine is upheld in Royal Arcanum v. Tracy, 169 Ill. 123, McGrew v. McGrew, supra, and Jarvis v. Binkley, 206 Ill. 541; also in Bacon on Benefit Societies, sec. 306a, Kimball v. Lester, 43 App. Div. (N. Y.) 27, and Smith v. N. B. Society, 123 N. Y. 85. Appellees claim that the doctrine laid down in those decisions just cited from this State is not the law here now, because thé statute as to mutual benefit societies has been changed since the majority of these decisions were rendered. We do not agree with this contention. But, regardless of this doctrine of equitable lien, appellants lost the right to invoice it when they repudiated their contract. This being, so, it is not necessary to pass upon the question whether the consideration was too vague, indefinite and uncertain to support the contract. The only justification for the trial court allowing the dues and assessments paid by appellants (with interest thereon) being re-paid to them out of the fund, must be based on this doctrine of equitable lien. Obviously, having violated their contract, appellants are not legally entitled to have this money refunded to them, but as no cross-errors are assigned by appellees and no claim of this character is made, this court cannot change the decree in that regard. In view of our conclusions on the points already considered it is unnecessary for us to decide whether the step-son, John Ptacek, was a member of the family of Josef Pisa, or to discuss and decide the other questions in the briefs that have not been passed upon in the opinion. The judgment of the Appellate Court will be affirmed. Judgment afñrmed.